The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Amendment filed on 2/14/2022 does not constitute new matter, and has been accepted by Examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 ad 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly amended claims 1 and 7 are now newly rejected with the newly incorporated reference of Dietsch et al., to specifically disclose the limitation of
wherein the feature of the environment includes at least a door and the sensor includes at least a sensor sensing a status of the door being opened or closed and the present state of the feature includes at least one of the door being opened or closed, which is reflected in the logical feature of the map corresponding to the door (Col 3, lines 20-28: wherein the feature of the door sensor can inform whether it’s open or closed; Col 7, lines 34 – Col 8, line 3: wherein the door sensor data is collected, which as previously mentioned can included the feature information of the door being open or closed and then is used to update the map showing the door open or closed). 
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Dietsch disclosure to update door status to provide updated GIS map information.

Therefore the claims still stand rejected as shown below, and are still not yet in condition for allowance.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2012/0021771; hereinafter Gupta) in view of O’Keeffe (US 2016/0088438; effective filing date of 9/23/2015) in further view of Dietsch et al. (US 7,912,633; hereinafter Dietsch).

Regarding claims 1 and 7, Gupta discloses a method for calculating a position of a mobile communication device within an environment, the method comprising: 
estimating one or more sets of geographic coordinates of the mobile communication device ([0021]: estimated position measurement information may be corrected); 
map matching the estimated one or more sets of geographic coordinates of the mobile communication device to the dynamically updated map of the environment ([0084]: updating mobile device position based on dynamic map data); and 
calculating the position of the mobile communication device within the environment based on the map matching ([0021], [0067]: estimated position measurement information may be corrected). 
Gupta discloses all the particulars of the claim, but is unclear on the amended limitation of
dynamically updating a map of the environment based on a status signal generated by a sensor within the environment and directly associated with a feature of the environment, 
wherein the status signal is indicative of a present state of the feature, 
the map includes a logical feature corresponding to the feature of the environment associated with the sensor,
 the logical feature of the map is dynamically updated to reflect the present state of the feature as indicated by the status signal, and
wherein the feature of the environment includes at least a door and the sensor includes at least a sensor sensing a status of the door being opened or closed and the present state of the feature includes at least one of the door being opened or closed, which is reflected in the logical feature of the map corresponding to the door;
However, O’Keeffe in conjunction with Gupta’s disclosure of ([0036], [0037]: dynamic map information; [0040]-[0041]: wherein additional measurements information is based on a plurality of mobile devices within the environment used to update the map information), does disclose the limitation of,

dynamically updating a map of the environment based on a status signal generated by a sensor within the environment and directly associated with a feature of the environment (O’Keeffe ([0036], [0037]: dynamic map information; [0040]-[0041]: wherein additional measurements information is based on a plurality of mobile devices within the environment used to update the map information), 
wherein the status signal is indicative of a present state of the feature, 
the map includes a logical feature corresponding to the feature of the environment associated with the sensor,
 the logical feature of the map is dynamically updated to reflect the present state of the feature as indicated by the status signal (O’Keeffe: Fig. 1A, [0047]: receiving occupancy data from occupancy sensors 120, used to estimate mobile’s indoor location to be in region 116a and 116b).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate O’Keeffe’s disclosure to locate indoor mobile devices.

Gupta in view of O’Keeffe discloses all the particulars of the claim but is unclear about the limitation of
wherein the feature of the environment includes at least a door and the sensor includes at least a sensor sensing a status of the door being opened or closed and the present state of the feature includes at least one of the door being opened or closed, which is reflected in the logical feature of the map corresponding to the door.
However, Dietsch does disclose the limitation of
wherein the feature of the environment includes at least a door and the sensor includes at least a sensor sensing a status of the door being opened or closed and the present state of the feature includes at least one of the door being opened or closed, which is reflected in the logical feature of the map corresponding to the door (Col 3, lines 20-28: wherein the feature of the door sensor can inform whether it’s open or closed; Col 7, lines 34 – Col 8, line 3: wherein the door sensor data is collected, which as previously mentioned can included the feature information of the door being open or closed and then is used to update the map showing the door open or closed). 
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Dietsch disclosure to update door status to provide updated GIS map information.

Regarding claims 3 and 10, Gupta in view of O’Keeffe discloses wherein the present status of the feature corresponding to the logical feature of the map of the environment further includes a status of a room indicating if the room is occupied or unoccupied (O’Keeffe: Fig. 1A, [0047]: receiving occupancy data from occupancy sensors 120, used to estimate mobile’s indoor location to be in region 116a and 116b). 
Regarding claim 5, Gupta discloses the method according to claim 1, wherein the status signal indicates an accessibility attribute of a sub-area of the environment ([0038]-[0039]: Fig. 1B having sub area 140-5 not being accessible). 
Regarding claim 6, Gupta discloses the method according to claim 5, wherein the accessibility attribute of the sub-area of the environment is any one of if a room is booked or free, if a user of the mobile communication device is scheduled for participating in a meeting or not, and classification of a user of the mobile communication device ([0033]: rooms where only authorized personnel may enter are depicted as well). 
Regarding claim 11, Gupta discloses the position determining system according to claim 7, wherein the logical circuitry is comprised in the mobile communication device (Fig. 2 mobile device 102). 
Regarding claim 12, Gupta discloses the position determining system according to claim 7, wherein the status signal receiver is comprised in the mobile communication device (Fig. 2 mobile device 102).
 
Regarding claim 13, Gupta discloses the position determining system according to claim 7, wherein the memory is comprised in the mobile communication device and/or in a cloud service (Fig. 2 mobile device 102, memory 204). 
Regarding claim 14, Gupta discloses the position determining system according to claim 7, further comprising a stationary communication device configured to send a position signal comprising data pertaining to a set of geographical coordinates of the stationary communication device ([0026], [0028]: base stations); 
wherein the mobile communication device comprises a position signal receiver configured to receive the position signal from the stationary communication device (Fig. 2 mobile device 102); and 
wherein the logical circuitry is configured to estimate one or more of the one or more sets of geographic coordinates of the mobile communication device based on the position signal ([0021], [0067]: estimated position measurement information may be corrected). 
Regarding claim 15, Gupta discloses the position determining system according to claim 7, wherein the mobile communication device comprises one or more built-in sensors configured to register data for estimating movement of the mobile communication device, wherein the logical circuitry further is configured to estimate movement of the mobile communication device based on the data registered by the one or more built-in sensors, and wherein the logical circuitry is configured to estimate one or more of the one or more sets of geographic coordinates of the mobile communication device based on the estimated movement of the mobile communication device ([0028]: GPS, [0029]: triangulation, [0030], Fig. 2 mobile device 102).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK HUYNH/
Primary Examiner, Art Unit 2644